Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to because:
In Fig. 1, reference numeral --110-- should be added to show “substrate”.  In Fig. 2L, reference numeral --100-- should be added to show “display apparatus”.  In Figs. 10 and 11, reference numeral “132” should be changed to --134--, and reference numeral “134” should be changed to --132--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of Group I invention and Species A of Figs. 1, 5-8 and 12-15 (corresponding to claims 1-13) in the reply filed on March 21, 2021 is acknowledged.
Claims 14-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 21, 2021.

Claim Rejections - 35 USC § 112
Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At least as to claim 1, the limitation “at least one of a blue light emitting diode chip, a red light emitting diode part, and a green light emitting diode chip” (claim 1, line 
	Claims 2-13 rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 2018/0261149 A1).
	As to claim 1, Lin teaches a display apparatus (Figs. 1 and 2) comprising a circuit board (Fig. 1, 20); and a plurality of pixels (Figs. 1 and 2) disposed on the circuit board, wherein at least one of a blue light emitting diode chip (Fig. 1, 40), a red light emitting diode part (Fig. 1, 40), and a green light emitting diode chip (Fig. 1, 40) is disposed in each of the plurality of pixels: and the blue light emitting diode chip, the red light emitting .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 2014/0217429 A1) teach a light emitting diode display panel.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Q Tran whose telephone number is (571)272-1885.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Andrew Q Tran/Primary Examiner, Art Unit 2812